         Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 1 of 15. PageID #: 1




                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO

CARY LEEPER, individually, and on behalf of
all others similarly situated,
                         Plaintiff,                      NO.

          v.                                             CLASS ACTION COMPLAINT

LIGHTHOUSE INSURANCE GROUP LLC, a                              JURY DEMAND
Florida company
                         Defendant.


          Plaintiff Cary Leeper (“Plaintiff” or “Leeper”) brings this Class Action Complaint and
Demand for Jury Trial against Defendant Lighthouse Insurance Group LLC d/b/a LIG Solutions1
(“Defendant” or “LIG Solutions”) to stop the Defendant from violating the Telephone Consumer
Protection Act by sending telemarketing text messages to consumers without consent, including
those who registered their phone numbers on the National Do Not Call registry (“DNC”) and
who expressly requested that the text messages to stop. Plaintiff also seeks injunctive and
monetary relief for all persons injured by Defendant’s conduct. Plaintiff Leeper, for this
Complaint, alleges as follows upon personal knowledge as to herself and her own acts and
experiences, and, as to all other matters, upon information and belief, including investigation
conducted by her attorneys.
                                                  PARTIES
          1.     Plaintiff Cary Leeper is a resident of Presidio, Texas.
          2.     Defendant LIG Solutions is a Florida registered company headquartered in
Independence, Cuyahoga County, Ohio. Defendant LIG Solutions conducts business throughout
this District and throughout the United States.




1
    https://ligsolutions.com/
       Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 2 of 15. PageID #: 2




                                    JURISDICTION AND VENUE
       3.      This Court has federal question subject matter jurisdiction over this action under
28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.
§227 (“TCPA”).
       4.      This Court has personal jurisdiction over the Defendant and venue is proper in
this District under 28 U.S.C. § 1391(b) because the Defendant resides in this District and the
wrongful conduct giving rise to this case was directed from this District.
                                           INTRODUCTION
       5.      As the Supreme Court recently explained, “Americans passionately disagree
about many things. But they are largely united in their disdain for robocalls. The Federal

Government receives a staggering number of complaints about robocalls—3.7 million
complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly
30 years, the people’s representatives in Congress have been fighting back.” Barr v. Am. Ass'n of
Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (U.S. July 6, 2020).
       6.      The National Do Not Call Registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.
See 47 C.F.R. § 64.1200(c)(2).

       7.      A listing on the DNC “must be honored indefinitely, or until the registration is
cancelled by the consumer or the telephone number is removed by the database administrator.”
Id.
       8.      When Congress enacted the TCPA in 1991, it found that telemarketers called
more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
       9.      By 2003, due to more powerful autodialing technology, telemarketers were
calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA
of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
       10.     The problems Congress identified when it enacted the TCPA have only grown
exponentially in recent years.

                                                 2
         Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 3 of 15. PageID #: 3




         11.   Industry data shows that the number of robocalls made each month increased
from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three
years.
         12.   According to online robocall tracking service “YouMail,” 3.3 billion robocalls
were placed in June 2020 alone, at a rate of 111.2 million per day. www.robocallindex.com (last
visited July 28, 2020).
         13.   The FCC also has received an increasing number of complaints about unwanted
calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in
2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.
         14.   “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),
statement of FCC chairman.2
         15.   “The FTC receives more complains about unwanted calls than all other
complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer
Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).3
                                     COMMON ALLEGATIONS

         16.   LIG Solutions sells Medicare and group health insurance plans to consumers.4
         17.   As part of its business practice, LIG Solutions places solicitation text messages to
consumers in order to solicit them to purchase an insurance package.
         18.   Unfortunately, these text messages are being sent to consumers without their
express written consent, who do not have an existing business relationship with Defendant, and
to consumers who registered their phone number on the DNC.


2
  https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
3
  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
consumer-protection-federal-communications-commission-rules-
regulations/160616robocallscomment.pdf
4
  https://www.linkedin.com/company/insurancequotesfor1-com/about/
                                                 3
       Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 4 of 15. PageID #: 4




       19.       Furthermore, Defendant lacks a sufficient stop call/text system that results in
Defendant continuing to send text messages to consumers who have requested that the texts stop.
       20.       For example, in Plaintiff Leeper’s case, Defendant sent multiple text messages to
her number registered on the national do not call registry, despite her requesting that Defendant
stop texting her multiple times.
       21.       There are numerous complaints posted online from consumers who received
unsolicited calls from Defendant LIG Solutions including:
             •   “I've gotten 3 calls from this number today. No message… Looked them up and
                 they sell insurance. They shouldn't be calling me.”5
             •   “Calls [every] day and does not leave a message.”6

             •   “Health insurance sales !!!! Why doesn’t the do not call list stop them ????”7
             •   “Lighthouse Insurance. They called twice this morning. I called back. They knew
                 my Name! They want to give you insurance quotes.”8
             •   “So these Scumbags , Use Call Boxes To Cold Call Your Cell from Numbers that
                 Appear to be Local, After several phone calls on my Cell , I was able to Track it
                 Down too this Lighthouse Insurance Chop Shop in Ohio, I dont know How they
                 Stay In Business , Or how There Still in Business , Cold Calling and Harassment

                 on Peoples Cellphones?”9
             •   “Cold-call Trying to sell insurance”10
       22.       In response to these text messages, Plaintiff Leeper files this lawsuit seeking
monetary and injunctive relief requiring the Defendant to cease from violating the Telephone




5
  https://800notes.com/Phone.aspx/1-610-571-2719
6
  https://800notes.com/Phone.aspx/1-812-619-4185
7
  https://findwhocallsyou.com/8126194185?CallerInfo
8
  https://800notes.com/Phone.aspx/1-919-741-5478
9
  Google.com reviews: “LIG Solutions”
10
   https://www.everycaller.com/phone-number/1-561-348-5800/
                                                   4
       Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 5 of 15. PageID #: 5




Consumer Protection Act, as well as an award of statutory damages to the members of the
Classes and costs.
                          PLAINTIFF LEEPER’S ALLEGATIONS
       23.     Plaintiff Leeper registered her phone number on the DNC on October 6, 2020.
       24.     Plaintiff Leeper’s phone number is not associated with a business and is used for
personal use only.
       25.     On November 19, 2020 at 3:49 PM, Plaintiff Leeper received an unsolicited text
message from Defendant using phone number 216-868-7518.
       26.     Plaintiff immediately replied “Stop”:




       27.     Based on an investigation conducted by Plaintiff’s attorneys, when phone number
216-868-7518 is called, an automated system identifies the phone number as Lighthouse
Insurance Group.
       28.     Despite her stop request, Plaintiff received a second identical unsolicited text
message from Defendant on November 19, 2020 at 4:36 PM to her cell phone from Defendant
using phone number 216-868-7518:




                                                 5
      Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 6 of 15. PageID #: 6




      29.    Frustrated by the 2nd text message, Plaintiff replied “Stop” again on November 19,
2020 at 4:42 PM:




      30.    Plaintiff received a 3rd identical unsolicited text message on November 19, 2020
at 5:33 PM to her cell phone from Defendant using phone number 216-868-7518.
      31.    Plaintiff replied “Stop” to this text multiple times in frustration:




                                                6
         Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 7 of 15. PageID #: 7




         32.    The link provided in all 3 text messages directs the consumer to an LIG Solutions
Outlook page where a consumer can book an appointment with an LIG Solutions agent regarding
purchasing a health insurance plan:11




11
     Based on the link tracking tool Charles Web Debugging Proxy – charlesproxy.com
                                                7
Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 8 of 15. PageID #: 8




                                                                        12

                                  8
       Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 9 of 15. PageID #: 9




       33.     Alexander Borland, mentioned above at the top of the screenshot is a licensed
agent with LIG Solutions.13
       34.     Plaintiff has never provided Defendant with consent to send her unsolicited text
messages or calls to her cell phone.
       35.     In addition, even if Plaintiff did consent to the calls, Defendant failed to stop
texting the Plaintiff after multiple stop requests to the phone number that was texting her.
       36.     The unauthorized solicitation text messages that Plaintiff received from LIG
Solutions, as alleged herein, have harmed Plaintiff Leeper in the form of annoyance, nuisance,
and invasion of privacy, and disturbed the use and enjoyment of her phone, in addition to the
wear and tear on the phone’s hardware (including the phone’s battery) and the consumption of

memory on the phone.
       37.     Seeking redress for these injuries, Plaintiff Leeper, on behalf of herself and
Classes of similarly situated individuals, bring suit under the Telephone Consumer Protection
Act, 47 U.S.C. § 227, et seq., which prohibits unsolicited telemarketing text messages to cellular
telephones that are registered on the DNC and otherwise prohibits companies from sending any
telemarketing text messages if they fail to implement adequate policies and procedures for
maintaining an internal do not call list.

                                            CLASS ALLEGATIONS
       38.     Plaintiff Leeper brings this action pursuant to Federal Rules of Civil Procedure
23(b)(2) and 23(b)(3) and seek certification of the following Classes:
       Do Not Call Registry Class: All persons in the United States who from four years prior
       to the filing of this action through class certification (1) Defendant (or an agent acting on
       behalf of the Defendant) texted more than one time, (2) within any 12-month period, (3)
       where the person’s telephone number had been listed on the National Do Not Call
       Registry for at least thirty days, (4) for substantially the same reason Defendant texted
       Plaintiff, and (5) for whom Defendant claims (a) they obtained prior express written
       consent in the same manner as Defendant claim they supposedly obtained prior express
       written consent to text Plaintiff, or (b) they did not obtain prior express written consent.

13
  https://www.dnb.com/business-directory/company-
profiles.lighthouse_insurance_group_llc.8d3afd1e98b68bf9c5a7695ef69bd778.html
                                                 9
      Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 10 of 15. PageID #: 10




       Internal Do Not Call Class: All persons in the United States who from four years prior
       to the filing of this action through class certification (1) Defendant (or an agent acting on
       behalf of Defendant) texted more than one time (2) within any 12-month period (3) and
       who made a request for the texts to stop.

       39.     The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, their
subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or its
parents have a controlling interest and their current or former employees, officers and directors;
(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
from the Classes; (5) the legal representatives, successors or assigns of any such excluded
persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated
and/or released. Plaintiff Leeper anticipates the need to amend the Class definitions following
appropriate discovery.
       40.     Numerosity: On information and belief, there are hundreds, if not thousands of
members of the Classes such that joinder of all members is impracticable.
       41.     Commonality and Predominance: There are many questions of law and fact
common to the claims of the Plaintiff and the Classes, and those questions predominate over any

questions that may affect individual members of the Classes. Common questions for the Classes
include, but are not necessarily limited to the following:
       (a)     whether Defendant LIG Solutions systematically sent multiple text messages to
               Plaintiff and other consumers whose telephone numbers were registered with the
               DNC without first obtaining consent to make the calls;
       (b)     whether Defendant LIG Solutions’ text messages to Plaintiff and other consumers
               were sent for telemarketing purposes;
       (c)     whether Defendant LIG Solutions sent telemarketing text messages to consumers
               after being instructed to stop texting;
       (d)     whether the Defendant engaged in telemarketing without implementing adequate
               internal policies and procedures for maintaining an internal do not call list;

                                                 10
      Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 11 of 15. PageID #: 11




       (e)     whether Defendant’s conduct constitutes a violation of the TCPA;
       (f)     whether members of the Classes are entitled to treble damages based on the
               willfulness of Defendant’s conduct.
       42.     Adequate Representation: Plaintiff Leeper will fairly and adequately represent
and protect the interests of the Classes, and has retained counsel competent and experienced in
class actions. Plaintiff Leeper has no interests antagonistic to those of the Classes, and Defendant
has no defenses unique to Plaintiff. Plaintiff Leeper and her counsel are committed to vigorously
prosecuting this action on behalf of the members of the Classes, and have the financial resources
to do so. Neither Plaintiff Leeper nor her counsel have any interest adverse to the Classes.
       43.     Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Classes and as a
whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
of conduct toward the members of the Classes and making final class-wide injunctive relief
appropriate. Defendant’s business practices apply to and affect the members of the Classes
uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with
respect to the Classes as wholes, not on facts or law applicable only to Plaintiff Leeper.
Additionally, the damages suffered by individual members of the Classes will likely be small

relative to the burden and expense of individual prosecution of the complex litigation
necessitated by Defendant’s actions. Thus, it would be virtually impossible for the members of
the Classes to obtain effective relief from Defendant’s misconduct on an individual basis. A class
action provides the benefits of single adjudication, economies of scale, and comprehensive
supervision by a single court.


                               FIRST CLAIM FOR RELIEF
                           Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
                    (On Behalf of Plaintiff and the Do Not Registry Class)
       44.     Plaintiff Leeper repeats and realleges paragraphs 1 through 43 of this Complaint


                                                11
      Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 12 of 15. PageID #: 12




and incorporates them by reference.
       45.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o
person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber
who has registered his or her telephone number on the national do-not-call registry of persons
who do not wish to receive telephone solicitations that is maintained by the federal government.”
       46.     Any “person who has received more than one telephone call within any 12-month
period by or on behalf of the same entity in violation of the regulations prescribed under this
subsection may” may bring a private action based on a violation of said regulations, which were
promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone
solicitations to which they object. 47 U.S.C. § 227(c).

       47.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,
telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry
Class members who registered their respective telephone numbers on the National Do Not Call
Registry, a listing of persons who do not wish to receive telephone solicitations that is
maintained by the federal government.
       48.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call
Registry Class received more than one text message in a 12-month period made by or on behalf

of the Defendant in violation of 47 C.F.R. § 64.1200, as described above.
       49.     As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call
Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled, inter
alia, to receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.
       50.     To the extent Defendant’s misconduct is determined to be willful and knowing,
the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages
recoverable by the members of the Do Not Call Registry Class.


                               SECOND CLAIM FOR RELIEF
                              Telephone Consumer Protection Act
                                 (Violation of 47 U.S.C. § 227)

                                                 12
     Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 13 of 15. PageID #: 13




               (On Behalf of Plaintiff and the Internal Do Not Registry Class)
       51.     Plaintiff Leeper repeats and realleges paragraphs 1 through 43 of this Complaint

and incorporates them by reference.
       52.     Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for
telemarketing purposes to a residential telephone subscriber unless such person or entity has
instituted procedures for maintaining a list of persons who request not to receive telemarketing
calls made by or on behalf of that person or entity. The procedures instituted must meet the
following minimum standards:
               (1) Written policy. Persons or entities making calls for telemarketing
               purposes must have a written policy, available upon demand, for
               maintaining a do-not-call list.
               (2) Training of personnel engaged in telemarketing. Personnel engaged in
               any aspect of telemarketing must be informed and trained in the existence
               and use of the do-not-call list.
               (3) Recording, disclosure of do-not-call requests. If a person or entity
               making a call for telemarketing purposes (or on whose behalf such a call is
               made) receives a request from a residential telephone subscriber not to
               receive calls from that person or entity, the person or entity must record
               the request and place the subscriber's name, if provided, and telephone
               number on the do-not-call list at the time the request is made. Persons or
               entities making calls for telemarketing purposes (or on whose behalf such
               calls are made) must honor a residential subscriber's do-not-call request
               within a reasonable time from the date such request is made. This period
               may not exceed thirty days from the date of such request. If such requests
               are recorded or maintained by a party other than the person or entity on
               whose behalf the telemarketing call is made, the person or entity on whose
               behalf the telemarketing call is made will be liable for any failures to
               honor the do-not-call request. A person or entity making a call for
               telemarketing purposes must obtain a consumer's prior express permission
               to share or forward the consumer's request not to be called to a party other
               than the person or entity on whose behalf a telemarketing call is made or
               an affiliated entity.
               (4) Identification of sellers and telemarketers. A person or entity making a
               call for telemarketing purposes must provide the called party with the
               name of the individual caller, the name of the person or entity on whose
               behalf the call is being made, and a telephone number or address at which
               the person or entity may be contacted. The telephone number provided
               may not be a 900 number or any other number for which charges exceed
               local or long distance transmission charges.


                                                13
      Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 14 of 15. PageID #: 14




               (5) Affiliated persons or entities. In the absence of a specific request by
               the subscriber to the contrary, a residential subscriber's do-not-call request
               shall apply to the particular business entity making the call (or on whose
               behalf a call is made), and will not apply to affiliated entities unless the
               consumer reasonably would expect them to be included given the
               identification of the caller and the product being advertised.
               (6) Maintenance of do-not-call lists. A person or entity making calls for
               telemarketing purposes must maintain a record of a consumer's request not
               to receive further telemarketing calls. A do-not-call request must be
               honored for 5 years from the time the request is made.

       53.     Defendant or their agents sent marketing text messages to Plaintiff and members
of the Internal Do Not Call Class without implementing internal procedures for maintaining a list
of persons who request not to be texted by the entity and/or by implementing procedures that do
not meet the minimum requirements to allow Defendant to initiate telemarketing calls/texts.

       54.     The TCPA provides that any “person who has received more than one telephone
call within any 12-month period by or on behalf of the same entity in violation of the regulations
prescribed under this subsection may” bring a private action based on a violation of said
regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid
receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).
       55.     Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of

Defendant’s conduct, Plaintiff and the other members of the Internal Do Not Call Class are each
entitled to up to $1,500 per violation.
                                          PRAYER FOR RELIEF
       WHEREFORE, Plaintiff Leeper individually and on behalf of the Classes, prays for the
following relief:
       56.     An order certifying this case as a class action on behalf of the Classes as defined
above; appointing Plaintiff Leeper as the representative of the Classes; and appointing her
attorneys as Class Counsel;
       57.     An award of actual and/or statutory damages and costs;
       58.     An order declaring that Defendant’s actions, as set out above, violate the TCPA;


                                                 14
      Case: 1:20-cv-02821-PAB Doc #: 1 Filed: 12/22/20 15 of 15. PageID #: 15




       59.     An injunction requiring Defendant to cease all unsolicited texting activity, and to
otherwise protect the interests of the Classes; and
       60.     Such further and other relief as the Court deems just and proper.
                                             JURY DEMAND
       Plaintiff Leeper requests a jury trial.

DATED this 22nd day of December, 2020. CARY LEEPER, individually and on behalf of all
                                       others similarly situated,

                                                 By: /s/ William McAllum Harrelson II
                                                 One of Plaintiff’s Attorneys

                                                 William McAllum Harrelson, II
                                                 HARRELSON & HARRELSON LLP
                                                 9 West Water Street
                                                 Troy, Ohio 45373
                                                 Telephone: (937) 552-9400
                                                 Facsimile: (937) 552-9361
                                                 Email: Will@HarrelsonLLP.com

                                                 Patrick H. Peluso*
                                                 ppeluso@woodrowpeluso.com
                                                 Stephen A. Klein*
                                                 sklein@woodrowpeluso.com
                                                 Woodrow & Peluso, LLC
                                                 3900 East Mexico Ave., Suite 300
                                                 Denver, Colorado 80210
                                                 Telephone: (720) 213-0675
                                                 Facsimile: (303) 927-0809
                                                 Attorneys for Plaintiff and the putative Classes

                                                 *Pro Hac Vice motion forthcoming




                                                   15
